Exhibit 10.1

EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (“Agreement”) by and between Proxim Wireless
Corporation, a Delaware corporation (the “Company”), and Pankaj Manglik (the
“Executive”), is dated and entered into as of January 16, 2008 (the “Signing
Date”) but is effective (except as otherwise specifically noted) as of the
Effective Date defined below in Section 4 hereof.




RECITALS


WHEREAS: The Company is duly incorporated and organized under the laws of the
State Delaware and is authorized to engage in any lawful business;


WHEREAS: The Company desires to continue the Executive’s employment and to have
him render full-time services for it and to prevent the services of Executive
from being used by its competitors; and


WHEREAS: The Executive is willing to continue rendering his full-time services
for the Company in accordance with and subject to the terms and conditions of
this Agreement,


ACCORDINGLY, the parties hereby agree as follows:




AGREEMENT


1.
Position.  The Company will continue to employ Executive and Executive will
continue to accept employment by the Company as President and Chief Executive
Officer of the Company under the terms of this Agreement.  Executive shall
continue to be a member of the Board of Directors of the Company (the “Board”)
for his current term.  Thereafter, Board membership is addressed by Section
7.5(b) below.



2.
Devotion of Time and Energies.  Executive will devote substantially all of his
business time and attention to the performance of services to the Company under
this Agreement; provided, however, that Executive may, (a) upon receipt of prior
permission from the Board, which will not be unreasonably withheld (or
unreasonably revoked once it is initially given), devote reasonable periods of
time to serving on boards as a director of other corporations or to
miscellaneous management and technical advisory services for other
non-competitive companies, (b) engage in charitable or community service
activities,  and, (c) manage his own personal affairs and investments, in each
case as long as none of the foregoing additional activities materially
interferes with Executive’s duties under this Agreement.



3.
Duties and Authority.  As President and Chief Executive Officer, Executive shall
have responsibility for overall management and administration of the Company
including, without limitation, financial performance, strategic direction,
promotional and technical services, and such other tasks in connection with the
affairs and overall operation of the Company as are customary for a chief
executive officer of a public company in the wireless communications and
equipment business.  Subject to the provisions of this Section 3, Executive
agrees to act in accordance with the Company’s business plan, as it may be
amended from time to time by the Board.  Executive shall


 
-1-

--------------------------------------------------------------------------------

 

report solely and directly to the Board.  All other employees of the Company or
any of its’ controlled subsidiaries shall report solely and directly to
Executive or his designee(s).


4.
Effective Date and Term.  This Agreement shall be effective as of January 14,
2008 (the “Effective Date”).  As of the Effective Date, this Agreement replaces
and supersedes, in its entirety, the Employment Agreement, dated May 19, 2006,
between Executive and the Company.  The term of Executive’s employment pursuant
to this Agreement will begin on the Effective Date and will continue for a
period of five (5) years after that date (the “Term”), unless otherwise sooner
terminated.  Thereafter this Agreement may be renewed for additional periods,
provided that the Company gives the Executive at least ninety (90) days notice
prior to the expiration of the Term, of its intent to renew this Agreement or
negotiate a new agreement.



5.
Salary and Other Compensation.



 
5.1.
Base Salary.  For services rendered by Executive under this Agreement, Executive
will be paid an annual salary equal to three hundred forty-six thousand five
hundred dollars ($346,500), starting from the Signing Date of this Agreement
(the “Initial Base Salary”), and payable in accordance with the Company’s normal
payroll practices.  Such Initial Base Salary will be reviewed at least once
annually and will be subject to increase, but not decrease, in accordance with
such review, except in the event that all of the Company’s officers and senior
managers receive a similar and proportionate reduction in salary.  The Initial
Base Salary, as may be modified from time to time during the Term of this
Agreement, is hereinafter referred to as the “Base Salary.”



 
5.2.
Annual Bonus.  Executive will be granted cash bonus payouts each year based on
the percentages of actual attainment of performance targets approved by the
Board of Directors prior to the commencement of each year.  At target
performance levels, the Executive shall be granted a cash bonus equal to 100% of
his actual Base Salary during the previous year.  Executive may be awarded all,
some, more than, or none of this potential cash bonus based on the Board’s
assessment of the Executive’s actual performance as measured against the
previously approved performance targets, and relative weighting of the
performance targets.  Performance targets for each year shall establish the
minimal level of bonus to be paid to Executive based on the performance level
achieved.  The Board may determine to provide the Executive with additional
annual bonuses based on other considerations but has no obligation to do
so.  Any annual bonus shall be paid within 70 days after the end of the year.



 
5.3.
Stock Option Bonus:

 
(a)
On the Signing Date of this Agreement, the Executive shall be granted options to
purchase two hundred and fifty thousand (250,000) shares of the Company’s common
stock.  If the Company does not have at least 250,000 options available for
grant on the Signing Date, the Company shall grant these options promptly after
it does have at least 250,000 options available for grant.  All options shall be
Non-Qualified Stock Options with an exercise price equal to the closing stock
price on the date of the grant.

 
(b)
The actual grant and the specific terms of the grant will be set forth in a
specific stock option agreement, which terms at a minimum, shall establish the
vesting schedule for these options to be: forty percent (40%) at time of grant,
and an additional twenty percent (20%) on each of the next three (3) annual
anniversaries of the Effective Date. Company may grant additional stock options
to Executive as determined by the Board.


 
-2-

--------------------------------------------------------------------------------

 

 
5.4.
Spot Awards.  Executive has the opportunity to receive certain bonus payments at
any time during the Term of the Agreement, in addition to those set forth
hereinabove at the sole discretion of the Board, in the event that agreed upon
milestones are significantly exceeded as a result of the execution of one or
more material and strategic initiatives that clearly result in a significant
increase in shareholder value, and further that such strategic initiatives are
directly attributable to the Executive’s leadership and personal efforts.  For
example, but not limited to certain: acquisitions, mergers, business
combinations, joint ventures, etc.



 
5.5.
Other Compensation.



 
(a)
Subject to the provisions of Subsection 5.3(c) above, Executive shall be
entitled to participate on the same basis as other executives of the Company in
any incentive or supplemental compensation plan maintained or made available by
the Company for any of its senior executives.

 
(b)
Not withstanding the provisions of Subsection 5.3(c) above, when events or
transactions result in the formation of subsidiaries or the acquisition of
controlled entities, whereby shares or options to buy shares of such subsidiary
or controlled entity are granted to employees of the Company or its subsidiary
or controlled entity, the Executive shall be granted no less than an equal
amount of shares or options in any subsidiary or controlled entity of the
Company, as may be granted to the largest grantee of such subsidiary or
controlled entity, with no less favorable terms.

 
(c)
In addition, Executive may receive further compensation from the Company in such
form and to such extent as the Board and/or its compensation committee may in
its discretion determine from time to time.



 
5.6.
Expenses.  Executive shall be entitled to reimbursement of all reasonable
travel, entertainment, and other out-of-pocket business expenses incurred by
Executive in the course of his duties and in accordance with any policies
adopted from time to time by the Board, upon submission of reasonable
documentation therefore.



 
5.7.
Benefits.  During the Term of the Agreement, but subject Subsection 5.3(c)
above, Executive shall be entitled to participate in, and receive the benefits
of any and all of the Company’s benefit plans such as but not limited to: life
and disability insurance, pension or other retirement benefit plan, the 401(k)
plan, profit sharing, stock option, employee stock ownership, or other plans,
benefits and privileges given to employees and executives of the Company, to the
extent commensurate with his then duties and responsibilities.  Further, the
Company shall directly pay the full premium cost for the following benefits, or
make payment to the Executive of the economic equivalent of the premium cost for
the following benefits in the event that any one or more of the following
benefit plan(s) are not continued by the Company, or the Executive’s continued
participation in such benefit plan(s) is not possible:

 
(a)
to the extent not otherwise covered under another plan, insurance premiums for
Executive and his eligible dependents under the Company’s existing or equivalent
medical insurance plan; and

 
(b)
life insurance providing a death benefit of at least two times (2X) the
Executive’s Base Salary;

 
(c)
disability benefits, in accordance with the Company’s then standard disability
insurance coverage;

 
(d)
accidental death and dismemberment insurance providing a benefit of up to two
times the Executive’s then current Base Salary; and


 
-3-

--------------------------------------------------------------------------------

 

 
(e)
five (5) weeks paid vacation each year, subject to the terms of the Company’s
existing vacation policy.



6
Termination.  Employment of Executive pursuant to this Agreement may be
terminated as follows, but in any case the provisions of noncompetition,
nondisclosure and assignment of Intellectual Property set forth in Sections 9,
10 and 11 of this Agreement will survive the termination of Executive’s
employment:



 
6.1.
By Company.  The Company may terminate the employment of Executive, with or
without Good Cause at any time during the term of employment upon giving Notice
of Termination.



 
6.2.
By Executive.  Executive may terminate his employment with or without Good
Reason at any time during the term of employment upon giving Notice of
Termination.



 
6.3.
Automatic Termination.  Executive’s employment will terminate upon his death or
Total Disability.  The term “Total Disability” as used in this Agreement will
mean an inability to perform the duties set forth for Executive under this
Agreement because of illness or physical or mental disability (as determined by
a medical doctor chosen by the Company and reasonably satisfactory to Executive)
for a period of one-hundred twenty (120) consecutive calendar days, unless
Executive is granted a leave of absence by the Company’s Board of
Directors.  Termination under this Agreement will be deemed to be effective
immediately upon Executive’s death or upon Executive’s Total Disability.



 
6.4.
Notice.  The term “Notice of Termination” as used in this Agreement will mean at
least thirty (30) days’ written notice of termination of Executive’s employment,
during which period Executive’s employment and performance of services will
continue; provided, however, that the Company may, at its own election but
without reducing Executive’s compensation during such period, excuse Executive
from any or all of his duties during such period.  The effective date of the
termination of Executive’s employment hereunder will be the date on which such
30-day notice period expires.



 
6.5
Resignations upon Termination of Employment.  Effective immediately upon the
termination of his employment for any reason whatsoever, Executive shall resign
from the Board and from any and all board, officer, and other positions he may
hold with any subsidiaries and affiliated entities of the Company.  Executive
shall deliver written resignations, in form and substance acceptable to the
Company, to the Company upon request.  Notwithstanding the foregoing obligation
to deliver resignations, Executive specifically agrees that this Section 6.5
alone shall constitute his resignation from the Board and from any and all
board, officer, and other positions he may hold with any subsidiaries and
affiliated entities of the Company effective immediately upon the termination of
his employment for any reason whatsoever.



7
Termination Payments.  If Executive’s employment hereunder terminates, all
compensation and benefits set forth in this Agreement will terminate except as
specifically provided in this Section 7 (the “Termination Payments”).



 
7.1.
Termination due to Death or Total Disability.  If Executive’s employment is
terminated due to his death or Total Disability, Executive (or his estate) shall
be entitled to:


 
-4-

--------------------------------------------------------------------------------

 

 
(a)
any unpaid salary and other benefits which have accrued for services already
performed as of the date the termination of Executive’s employment becomes
effective and, in the event of Total Disability, benefits in accordance with the
Company’s disability plan;



 
(b)
pro-rata annual bonus for the year of termination based on the target bonus
(based on number of days employed divided by 365);



 
(c)
in the case of Total Disability, the continuation of the benefits described in
Subsections 5.7(a), (b), (c), and (d) above for a period of twelve (12) months,
or a lump sum payment to Executive of the economic equivalent to the extent
plans do not permit his continued participation, provided that such benefits
shall cease to the extent Executive becomes covered under the plans of a new
employer (in which case, Executive shall return to the Company a pro rata
portion of any lump sum payment made by the Company in lieu of continuing the
benefits).



 
7 .2
Termination by Company without Good Cause.  If the Company terminates
Executive’s employment without Good Cause prior to the end of the Term of this
Agreement, Executive will be entitled to receive:



 
(a)
any unpaid Base Salary and other benefits which have accrued for services
already performed as of the effective date of Executive’s termination;



 
(b)
the greater of a pro-rata annual target bonus for that portion of the year of
termination actually worked prior to termination or an amount equal to six (6)
months pro-rata performance at target levels, which ever is greater, payable in
a lump sum within five (5) business days of termination:



 
(c)
twelve (12) months of salary at the then current Base Salary rate, payable in a
lump sum within five (5) business days of termination:



 
(d)
all amounts, entitlements or benefits in which Executive is already vested
including, without limitation, all options, which shall remain exercisable for
twelve months (12) from the date of termination. Additionally, all outstanding
stock options in which Executive is not yet vested shall become fully vested and
shall remain exercisable for one year from the date of termination.



 
(e)
the continuation of the benefits described in Subsections 5.7(a), (b), (c), and
(d) above for a period of twelve (12) months, or a lump sum payment to Executive
of the economic equivalent to the extent plans do not permit his continued
participation, provided that such benefit shall cease to the extent Executive
becomes covered under similar plans of a new employer (in which case, Executive
shall return to the Company a pro rata portion of any lump sum payment made by
the Company in lieu of continuing the benefits).



 
7 .3
Good Cause.  For purposes of this Agreement, “Good Cause” shall mean and be
limited to the following: willful fraudulent conduct intended to enrich the
Executive at the expense of the Company, embezzlement or willful
misappropriation for his own benefit of any proprietary information of the
Company, the conviction in any jurisdiction for any crime which constitutes a
felony, or which constitutes a misdemeanor that involves fraud or moral
turpitude, or the Executive’s failure to cooperate with the lawful
investigations of regulatory or governmental agencies.  Additionally, the
Executive’s material and persistent breach of the provisions of this


 
-5-

--------------------------------------------------------------------------------

 

Agreement and gross misconduct in, or neglect of, the performance of his duties
and responsibilities hereunder, which causes material economic harm to the
Company, or the Executive’s chronic, repeated willful failure to carry out the
reasonable, lawful, specific written directions of the Board, which directions
are consistent with the provisions of this Agreement, shall be considered Good
Cause for termination, unless the Executive believed and can demonstrate, that
in good faith such action or non action was in, or not opposed to, the best
interests of the Company.


 
7 .4
Termination by the Company for Good Cause.  If Executive is terminated by the
Company for Good Cause, Executive will only be entitled to any unpaid Base
Salary and other benefits that have accrued for services already performed as of
the date the termination of Executive’s employment becomes effective.



A termination for Good Cause shall not take effect unless the provisions of this
paragraph are complied with.  The Executive shall be given written notice by the
Board of the intention to terminate him for Good Cause, stating the grounds on
which the proposed termination for Good Cause is based.  The Executive shall be
given an opportunity to cure such conduct within a thirty (30) calendar day
period (to the extent such cure is possible).  If he fails to cure such conduct,
the Executive shall then be entitled to a hearing before the Board, and,
thereafter, upon a determination by affirmative vote of a majority of the
members of Board (excluding Executive) that Good Cause exists, he shall be
terminated.


 
7.5
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean and be
limited to any material reduction or adverse change in Executive’s position,
which shall mean and refer to:



 
(a)
any reduction or downgrade, in Executive’s title, duties, responsibilities or
authority as provided in Sections 1 and 3, or the assignment to the Executive of
duties, responsibilities or authority inconsistent therewith, provided that
hiring a President(s), COO(s) and/or any other senior executive officer(s) of
the Company shall not constitute “Good Reason” for purposes of this provision,
so long as the duties, responsibilities and authority of the President(s),
COO(s) and/or other senior executive officer(s) are approved by the Executive
and such position, or positions, answer to Executive;



 
(b)
a failure to nominate Executive to the Board as part of the Board’s slate of
nominees;



 
(c)
any proposed reduction in Base Salary (except to the extent permitted by Section
5.1);



 
(d)
any change in or failure to continue any stock compensation plan or other
employee benefit plan, including, but not limited to, pension, life insurance,
medical, health, accident or disability plans, which would directly or
indirectly materially reduce any such benefits to Executive (except to the
extent permitted by Section 5.1);



 
(e)
relocation of Executive’s own office location, as assigned to him by the
Company, other than a relocation at Executive’s initiative, to a new location
more than fifty (50) miles from the Executive’s current place of residence;



 
(f)
a material breach by the Company of the provisions of this Agreement;


 
-6-

--------------------------------------------------------------------------------

 

 
(g)
the failure of the Company to obtain the assumption in writing of its obligation
to perform this Agreement by any successor to all or substantially all of the
assets of the Company within 30 calendar days after a merger, consolidation,
sale or similar transaction;



 
(h)
the failure of the Company to offer the Executive the position of Chief
Executive Officer of the surviving entity or, the failure to nominate the
Executive to the Board of the surviving entity, in the event of a Change of
Control.



Following written notice from Executive of any of the events described above,
the Company shall have thirty (30) calendar days in which to cure.  If the
Company fails to cure, Executive’s termination shall become effective on the
31st calendar day following the written notice.

     
 
7 .6
Termination by Executive with Good Reason.  If Executive terminates his
employment hereunder with Good Reason prior to the end of the Term of this
Agreement, Executive will be entitled to receive the same payments, benefits and
rights as described under Subsection 7.2 above.
     

 
7.7
Termination by Executive without Good Reason.  If Executive terminates his
employment without Good Reason, Executive will be entitled to the same payments,
benefits and rights as described under Subsection 7.4 above.



 
7 .8
Change in Control.  “Change in Control” shall mean the occurrence of any one of
the following events:



(a)            any “person,” as such term is used in Sections 3(a)(9) and 13(d)
of the Securities Exchange Act of 1934, becomes a “beneficial owner,” but
excluding a person who owns more than 10% of the outstanding shares of the
Company as of the date of this Agreement, as such term is used in Rule 13D-3
promulgated under that act, of 50% or more of the Voting Stock of the Company;


(b)            the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;


(c)            all or substantially all of the assets or business of the Company
is disposed of pursuant to a merger, consolidation or other transaction (unless
the shareholders of the Company immediately prior to such merger, consolidation
or other transaction beneficially own, directly or indirectly, in substantially
the same proportion as they owned of the Voting Stock of the Company, all of the
Voting Stock or other ownership interests of the entity or entities, if any,
that succeed to the business of the Company); or


(d)            the Company combines with another Company and is the surviving
corporation but, immediately after the combination, the shareholders of the
Company immediately prior to the combination hold, directly or indirectly, 50%
or less of the Voting Stock of the combined company.


It is clearly understood, however, that no Change in Control will be considered
to have occurred solely as a result of a subsequent public offering of Company
shares without satisfaction of at least one of the criteria set forth in
Subsections (a) through (d) above.

 
-7-

--------------------------------------------------------------------------------

 

For purposes of the Change in Control definition, “the Company” shall include
any entity that succeeds to all or substantially all of the business of the
Company, “Affiliate” of a person or other entity shall mean a person or other
entity that directly or indirectly controls, is controlled by, or is under
common control with the person or other entity specified and “Voting Stock”
shall mean capital stock of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation.


 
7.9
Consequences of a Change in Control. Upon Executive’s termination of employment
pursuant to Section 7.2 or 7.6 within a six (6) month period following or at any
time within the three (3) month period prior to a Change in Control, Executive
shall be entitled to the benefits provided in Section 7.2 above, except that (a)
the amount payable pursuant to Section 7.2(c) shall be twenty one (21) months of
the Executive’s Base Salary and (b) the amount payable pursuant to section
7.2(b) shall be pro rata annual target bonus for a twenty one (21) month period
at target performance levels. Additionally, all amounts, entitlements or
benefits in which Executive is not yet vested shall become fully vested
including, without limitation, all outstanding options, which shall remain
exercisable for one year from the date of termination.



 
7.10
No Mitigation: No Offset.  In the event of any termination of employment under
this Section 7.10, the Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due the Executive under
this Agreement on account of any claims asserted by the Company or any
remuneration attributable to any subsequent employment that he may obtain.



 
7.11
Other Severance Provisions.  Notwithstanding any other provision of this
Agreement:



(a)            All payments made to Executive shall be subject to and reduced by
all required tax withholdings.


(b)            As a condition precedent to the Company’s obligations to make any
payments or provide any benefits pursuant to Sections 7.2, 7.6 or 7.9 above, the
Executive must execute and deliver to the Company a release (in a form and
substance acceptable to the Company) as to any and all claims Executive may have
against the Company (which release, however, need not release any claims
relating to indemnification, contribution, or insurance coverage), which release
will include, without limitation, the resignation(s) as contemplated by Section
6.5 above either in the body of the release or as separate documents as
requested by the Company.


8
Insurance. The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering Executive in an aggregate amount
of no less than $5,000,000.



9.
Restrictive Covenants.



 
9.1
During Emp1oyment.  During the term of this Agreement, Executive agrees that he
will not directly or indirectly render any services of a commercial or
professional nature to any person or organization other than the Company (except
as is necessary or appropriate in carrying out his duties hereunder) whether for
compensation or otherwise and except as otherwise provided in Section 2 of this
Agreement.



 
9.2
Noncompetition.  Executive agrees that he will not, other than in the course of
performing his duties hereunder, and provided that the Company is in material
compliance with all applicable terms of Sections 7.1, 7.2, 7.4, 7.6, or 7.9
above as the case may be, at any time during the


 
-8-

--------------------------------------------------------------------------------

 

Restricted Period set forth in Subsection 9.6 below and in the “Territory,”
either directly or indirectly, by or for himself or for any other person,
partnership, corporation, trust, or company, “Participate” (as defined below) in
any business or enterprise involved in a product, process or service similar to
those developed, produced or provided by the Company (or any Affiliate as
defined in section 7.8 above) or otherwise competitive with the Company’s
Business (as defined below); provided, however, that this restriction shall not
apply if Executive has disclosed to the Company in writing all known facts
relating to such work or activity and has received prior written consent of the
Board of the Company to engage in such work or activity.  The term “Territory”
shall mean the world.  For purposes of this Agreement, the term “Participate”
includes, without limitation, any direct or indirect participation or interest
in any business, whether as an officer, director, employee, partner, sole
proprietor, stockholder, owner, advisor, consultant, or otherwise, other than by
ownership of less than three percent (3%) of the stock of a publicly held
corporation whose stock is traded on a national securities exchange or in the
over the-counter market or ownership of less than 10% of the stock of a
privately funded corporation. If Executive believes the Company is not in
compliance with its obligations under Section 7.1, 7.2, 7.4, 7.6, 7.7 or 7.9
above, as the case may be, Executive shall deliver written notice to the Company
describing the noncompliance.  The Company shall have ten (10) business days
after receipt of such notice in which to cure.  If the Company fails to cure,
Executive shall be released from the obligations under this Section 9.2
effective on the 11th business day following delivery of the written notice.
Executive shall also be released from the obligations under this Section 9.2
immediately if terminated under the provisions of Section 7.2 and Section 7.6.


 
9.3
Noninterference.  Provided that that Company is in material compliance with all
applicable terms of Sections 7.1, 7.2, 7.4, 7.6, or 7.9 above as the case may
be, during any portion of the Restricted Period, other than in the course of
performing his duties hereunder, Executive will not (a) induce or attempt to
induce any other employee of the Company to leave the employ of the Company or
in any way interfere with the relationship between the Company and any other
employee of the Company, nor will he assist others in doing so or (b) induce or
attempt to induce any customer, supplier, licensee, or other business relation
of the Company to cease doing business with the Company, nor will he assist
others in doing so.  If Executive believes the Company is not in compliance with
its obligations under Section 7.1, 7.2, 7.4, 7.6, 7.7 or 7.9 above, as the case
may be, Executive shall deliver written notice to the Company describing the
noncompliance.  The Company shall have ten (10) business days after receipt of
such notice in which to cure.  If the Company fails to cure, Executive shall be
released from the obligations under this Section 9.3 effective on the 11th
business day following delivery of the written notice.



 
9.4
Business Opportunity.  Executive shall, during the term of his employment with
the Company, promptly and fully disclose to the Company any business opportunity
coming to Executive’s attention, or conceived or developed in whole or in part
by Executive, which to the best of Executive’s knowledge (a) relates to the then
current Company Business (as set forth in Section 10.3, below) or (b) is related
to the Company’s demonstrably anticipated business.  Executive shall not at any
time exploit such business opportunities for his own gain or that of any person
or entity other than the Company or an affiliate or subsidiary of the Company.



 
9.5
Covenants Reasonable.  The Executive acknowledges and agrees that the covenants
in this Section 9 are reasonable in relation to the position Executive has been
afforded with the Company and are a material inducement for the Company to enter
into the Agreement.   However, should any court find that any provision of such
covenants is unreasonable, whether


 
-9-

--------------------------------------------------------------------------------

 

in period of time, geographical area, scope of activity, or otherwise, then in
that event the parties agree that such covenants shall be interpreted and
enforced to the maximum extent which the court deems reasonable.


 
9.6
Term of Noncompetition.  The term of the covenants set forth in Subsections 9.2
and 9.3 (the “‘Restricted Period”) shall begin upon the execution of this
Agreement by the Executive and continue for a period of one (1) year from the
date on which Executive’s employment is terminated with the Company for any
reason.



10.
Nondisclosure.



 
10.1
Executive acknowledges that the Company’s business and future success depends on
the preservation of the trade secrets and other confidential information of the
Company and its suppliers and customers (the “Secrets”). The Secrets may
include, without limitation, existing and to-be-developed or acquired source
codes, flow charts, product designs, new product plans or ideas, technologies,
market surveys, the identities of past, present, or potential customers, vendors
or investors, business and financial information, pricing methods or data,
contract information, marketing plans, personnel information, procedural and
technical manuals and practices, servicing routines, and parts and supplier
lists proprietary to the Company or its customers or suppliers, and any other
sorts of items or information of the Company or its customers or suppliers which
are not generally known to the public at large.  Executive agrees to protect and
to preserve as confidential during and after the term of his employment all of
the Secrets at any time known to Executive or in his possession or control
(whether wholly or partially developed by Executive or provided to Executive,
and whether embodied in a tangible medium or merely remembered).



 
10.2
Executive shall not knowingly use or allow any other person to use any of the
Secrets in any way except (a) in the course of performing his duties hereunder,
(b) to the extent Secrets become known in the industry or by the public (other
than through a breach of the Agreement by Executive) or (c) to the extent
required by a statute, by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order him to divulge, disclose or make accessible such information. All
material containing or disclosing any portion of the Secrets shall be, and
remain the property of, the Company and shall be returned to the Company upon
the termination of Executive’s employment or the earlier request of another
officer of the Company or Chairman of the Board.  At such time, Executive shall
also assemble all tangible items of work in progress, notes, plans, and other
materials related in any way to the Company’s Business except personal diaries,
rolodexes or similar records of a personal nature, and will promptly deliver
such items to the Company.



 
10.3
Executive’s covenants in this Section shall supplement, and shall not supplant,
any other rights or remedies the Company may have under applicable law for the
protection of its properties and trade secrets.



For purposes of this Agreement, the “Company Business” shall mean any of the
following activities undertaken to support wireless transmission or reception
techniques, products and services such as, but not limited to the development of
related technologies or techniques, manufacturing, servicing, operation of
wireless equipment and/or systems, including free space optical technology or
techniques, marketing and selling voice and/or data and/or video transmission
and/or wireless networking equipment or services, whether bi-

 
-10-

--------------------------------------------------------------------------------

 

directional and/or broadcast, and other related wireless transmission/reception
techniques and/or media. Further, in the event that the Company should expand
the scope of the Company Business during the Term of this Agreement, either by
acquisition or organic growth, any such new business activities or technologies
shall also be added to the term “Company Business.”


11.
Intellectual Properties.



 
11.1
All ownership, copyright, patent, trade secrecy, and other rights in all works,
programs, fixes, routines, inventions, ideas, designs, manuals, improvements,
discoveries, processes, or other properties (the “Intellectual Properties”) made
or conceived by Executive and relating to the Company’s Business during the term
of his employment by the Company shall be the rights and property solely of the
Company, whether developed independently by Executive or jointly with others,
and whether or not developed or conceived during regular working hours or at the
Company’s facilities, and whether or not the Company uses, registers, or markets
the same.  To the extent any such works may be considered “works made for hire”
under the Copyright Act, they are hereby agreed to be works made for hire;
otherwise, Executive hereby irrevocably assigns and conveys all such rights,
title, and interests to the Company, subject to no liens, claims, or reserved
rights.



 
11.2
Executive will assist the Company as requested during and after the term of his
employment to further evidence and perfect, and to enforce, the Company’s rights
in and ownership of the Intellectual Properties covered hereby, including
without limitation, the execution of additional instruments of conveyance and
assisting the Company with applications for patents or copyright or other
registrations provided that Executive shall be reimbursed any expenses he incurs
in meeting the obligations pursuant to this Section 11.2.



 
11.3
Notwithstanding the foregoing, the provisions of this Section 11 shall not apply
to or assign to the Company any of Executive’s rights in any invention for which
no equipment, supplies, facilities, or trade secret information of the Company
was used, and which was developed entirely on Executive’s own time, unless the
invention:

(a)            relates, at the time of conception or reduction to practice of
the invention, directly to the Company’s Business or to the Company’s actual or
demonstrably anticipated research or development; or
(b)            results from any work performed by Executive for the Company.


12.
Assignment.  This Agreement will be binding on and inure to the benefit of the
parties and each of their respective affiliates, legal representatives,
successors, and assigns.  The Company may not assign or transfer its rights
under this Agreement except in the case of a transfer or sale of all or
substantially all of the assets of the Company or its merger or consolidation
into another company.   In no event will Executive’s obligations to perform
future services for the Company or its affiliates be delegable or transferable.



13.
Remedies.



 
13.1
Equitable Relief.  Executive acknowledges that any violation by him of Sections
9, 10 or 11 of this Agreement may cause the Company injury.  The Company (acting
through its Board) acknowledges that any violation by the Company of this
Agreement may cause Executive injury.  Therefore, each party separately agrees
that the injured party will be entitled, in addition to any remedies it may have
under this Agreement or at law, to injunctive and other equitable relief to
prevent or curtail any breach of this Agreement by the other party.


 
-11-

--------------------------------------------------------------------------------

 



 
13.2
Severability.  The provisions of this Agreement will be deemed to be
severable.  The invalidating of any one provision by a court of competent
jurisdiction will not invalidate any other provision.  If a court of competent
jurisdiction determines that any of the restrictions contained in this Agreement
is unreasonable, such court is free to impose and is authorized to enforce any
lesser restriction or restrictions determined by it to be reasonable.  Inclusion
in the Agreement of this Subsection 13.2 will not in any way be deemed to be a
waiver, renunciation, or denial by either party of Executive’s agreement
contained in Subsection 13.4 below.



 
13.3
Survival of Remedies.  Executive agrees that his covenants and agreements made
in and the requirements imposed on him by Sections 9, 10 and 11 and this Section
13 will be construed as an agreement independent of any of the provisions of
this Agreement as set forth in the respective provisions.  The existence of any
claim or cause of action of Executive against the Company or any of its
Affiliates, irrespective of whether predicated on the terms of this Agreement,
will not constitute a defense to the enforcement of the covenants and agreements
of Executive contained in Sections 9, 10 and 11 or the requirements imposed on
him by this Section 13.



 
13.4
Fairness.  Executive acknowledges that he has carefully read and reviewed the
provisions of this Agreement, including the provisions contained in Sections 9,
10 and 11 and this Section 13, has been granted the opportunity to discuss the
meaning and effect of these provisions with counsel, and agrees that they are
fair and reasonable.



 
13.5
Arbitration.  Any controversy or claim arising out of or relating to this
Agreement shall be settled exclusively by final and binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“ AAA “) then in effect, conducted by a panel of three (3)
arbitrators, either mutually agreed upon by the parties or selected in
accordance with the AAA Rules, and judgment on any award rendered by the
arbitrator(s) may be entered in any court having proper jurisdiction. This
Subsection 13.5 does not limit a party’s right to seek preliminary injunctive or
other equitable relief as provided in Subsection 13.1 from a court or an
arbitrator pending arbitral determination of controversies or claims under this
Subsection 13.5.   The prevailing party shall be entitled to recover legal and
other related direct costs and expenses, including the expense of arbitration,
from the other party.  Further, the Company will continue to provide the
Executive with benefit coverage during the arbitration proceedings to the extent
otherwise required by this Agreement.



14.
General Provisions.



 
14.1
Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
regard to its principles of conflicts of laws.



 
14.2
Modifications.  No amendment, modification, or waiver of this Agreement will be
binding or effective for any purpose unless it is made in a writing signed by
the party against which or whom enforcement of such amendment, modification, or
waiver is sought.  Any amendment, modification, or waiver by the Company must be
approved by a majority of the Board (excluding Executive) to be valid.  The
course of dealing between the parties will not be deemed to affect, modify,
amend, or discharge any provision or term of this Agreement.  A delay on the
part of either party in the exercise of its or his rights or remedies will not
operate as a waiver of such rights or remedies, and a single or partial exercise
by a party of any such


 
-12-

--------------------------------------------------------------------------------

 

right or remedy will not preclude other or further exercises of that right or
remedy.  A waiver of right or remedy on anyone occasion will not be construed as
a bar to or waiver of any such right or remedy on any other occasion.


 
14.3
Construction.  This Agreement contains the entire agreement between the parties
with respect to its subject matter. Its language is and will be deemed to be the
language chosen by the parties jointly to express their mutual intent.  No rule
of construction based on which party drafted the Agreement or certain of its
provisions will be applied against either party.



 
14.4
Headings.  All titles and headings used in this Agreement are solely for
convenience and shall not in any way affect the interpretation of this
Agreement.



 
14.5
Nonwaiver.  Failure of either party to insist upon or to enforce strict
performance of any provision of this Agreement or to exercise any right, remedy
or provision of this Agreement will not be construed as a waiver to any extent
of such party’s rights under this Agreement, and such provision shall remain in
full force and effect.



 
14.6
Notice.  All notice required by the terms of this Agreement will be given in
writing and delivered personally by registered or certified mail or by overnight
courier service (charges prepaid), addressed as follows:  If to the Company, to
the then-current address of its general corporate offices, to the attention of
the Corporate Secretary; and if to Executive, to his residence address as last
reflected on the records of the Company.



 
14.7
Company Representation.  The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement, that the performance of
its obligations pursuant to this Agreement will not violate any agreement
between it and any other firm or organization or the Certificate of
Incorporation or the Bylaws of the Company and that this Agreement has been duly
authorized and approved by the Board.



IN WITNESS WHEREOF, the parties have executed and entered into this Agreement on
the date set forth above.


“COMPANY”
 “EXECUTIVE”
   
By:  /s/ David L. Renauld
By: /s/ Pankaj Manglik
   David L. Renauld - V.P.
Pankaj Manglik
       
Date:  January 16, 2008
Date:  January 16, 2008



 
 
-13-

 